Citation Nr: 1032545	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979 
and from February 1979 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss disability.

2.  Left ear hearing loss disability originated during the 
Veteran's active service.

3.  Tinnitus originated during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A.         §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
bilateral hearing loss disability and tinnitus.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the 
VCAA be provided "at the time" or "immediately after" VA receives 
a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided all required notice in a letter mailed 
in January 2008, prior to the initial adjudication of the claims.  
Moreover, as explained below, the Board has determined that the 
evidence of record is sufficient to substantiate the Veteran's 
claims for service connection for tinnitus and left ear hearing 
loss disability.  Therefore, no further development is required 
before the Board decides those claims.

With respect to the right ear hearing loss claim, the Board notes 
that the Veteran has been afforded an appropriate audiological 
evaluation in response to the claim.  The service treatment 
records (STRs) are regrettably unavailable, as indicated by 
February 2008 VA memorandum containing a formal finding of 
unavailability.  An exhaustive search of all known repositories 
yielded no STR's and the RO determined and the Board agrees that 
additional attempts would be futile.  Neither the Veteran nor his 
representative has asserted there is any additional outstanding 
evidence that should be obtained before the Board adjudicates the 
claim, nor is the Board aware of any such evidence.  In February 
2008, the Veteran reported that he had no additional evidence to 
substantiate the claim.

The Board will accordingly address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As mentioned above, the STRs are unavailable.  

The Veteran was afforded a VA audiological evaluation in February 
2008 during which he reported being subjected to acoustic trauma 
during service and developing decrease in hearing acuity since 
discharge from service.  He reported having constant tinnitus in 
the left ear and first noticing it after an incident in service 
in which a vehicle he was working under backfired.  Audiometric 
evaluation of the right ear showed puretone thresholds as 
follows: 20 dB at 1000 Hertz; 20 dB at 2000 Hertz; 25 dB at 3000 
Hertz; and, 25 dB at 4000 Hertz.  The left ear showed puretone 
thresholds as follows: 20 dB at 1000 Hertz; 25 dB at 2000 Hertz; 
30 dB at 3000 Hertz; and, 85 dB at 4000 Hertz.  Speech 
recognition score for the right ear was 94 percent and for the 
left ear was 96 percent.  The audiologist's diagnosis was high 
frequency hearing loss as noted with no STR's to substantiate in-
service hearing loss or tinnitus without resort to speculation. 

While the Veteran has hearing impairment in the right ear, the 
foregoing VA examination showed that he does not have sufficient 
hearing impairment in that ear to qualify as a disability for VA 
compensation purposes.  In addition, there is no other evidence 
showing that he has sufficient hearing impairment in the right 
ear to qualify as a disability.  Accordingly, this claim must be 
denied.

As to the claims of service connection for hearing loss 
disability in the left ear and tinnitus, the Board finds that the 
evidence is in equipoise both for and against the claims.  

The Veteran's service personnel records indicate that he was a 
light wheeled-vehicle and power generator mechanic.  His 
assertions as to acoustic trauma are consistent with his duties 
in service.  Based on the Veteran's history, acoustic trauma in 
service is conceded.  

The April 2008 VA examiner stated that to opine as to the 
etiology of the current hearing loss and tinnitus would require 
speculation given the absence of STR's.  In essence, the examiner 
provided no opinion concerning the etiology of the disabilities 
because the Veteran's STRs are unavailable.  The Board will not 
penalize this Veteran because his STRs are missing.  

The Board has found the Veteran's statements concerning the onset 
of his hearing problems in service to be credible.  Based upon 
the service personnel records, the Veteran's statements and the 
medical evidence showing that the Veteran has tinnitus and left 
ear hearing loss disability, and based upon the absence of any 
medical evidence indicating that the disabilities are not 
etiologically related to active service, the Board concludes that 
the evidence supportive of the claims is at least in equipoise 
with that against the claims.  Accordingly, service connection 
for left ear hearing loss disability and tinnitus is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


